ORDER
The court has considered the appellant’s motion for order recalling mandate/granting leave to to file delayed petition for review by supreme court in propria persona. No response has been filed. Former counsel has submitted an affidavit stating that appellant received erroneous advice concerning the ne*387cessity of filing a petition for review. Good cause appearing,
IT IS ORDERED that the clerk of this court shall recall the order and mandate issued on January 17,1996.
IT IS FURTHER ORDERED allowing appellant to and including May 16, 1997, in which to file a petition for review.
IT IS FURTHER ORDERED that the clerk of the superior court shall retain all records, exhibits and other matters previously returned to the superior court pursuant to the mandate.